Citation Nr: 0720340	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-37 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
in response to a June 2004 denial for claim for disability 
pension benefits.


ATTORNEY FOR THE BOARD

L. Heffner, Intern


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In June 2007, for good cause shown, namely the appellant's 
advanced age, the Board granted the appellant's motion to 
advance this case on the Board's docket pursuant to the 
authority of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2006).


FINDINGS OF FACT

1.  In a June 2004 decision, the RO denied the appellant's 
claim for disability pension benefits; notice of the decision 
and of his appellate rights were mailed to the appellant on 
June 22, 2004.

2.  A notice of disagreement with the June 2004 decision was 
received by VA on July 21, 2005, more than one year following 
the June 22, 2004 VA letter notifying the appellant of the 
decision.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement 
regarding the June 2004 denial of his claim for disability 
pension benefits, thus the board does not have the 
jurisdiction to consider such matters on the merits.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's timely filed notice of 
disagreement, in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 (2006).  It is a well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal, 
or any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1385 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a notice of disagreement.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. §20.101(d).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a notice of disagreement.  While special wording 
is not required, the notice of disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. § 
20.201 (2006).

A notice of disagreement must be filed with the VA office 
from which the claimant received notice of the determination 
being appealed unless notice has been received that the 
applicable VA records have been transferred to another VA 
office.  38 C.F.R. § 20.300 (2006).  Except in cases of 
simultaneously contested claims, a claimant or his 
representative must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that the agency mails notice of the 
determination to him.  38 C.F.R. § 20.302(a) (2006).  
Otherwise, the determination will become final.  Id.  The 
date of mailing of the letter of notification will be 
presumed to be the same as the date on that letter for 
determining whether an appeal has been timely filed.  Id.  
This case did not involve a simultaneously contested claim, 
38 C.F.R. § 20.3(p) (2006), so the exception contained in 38 
C.F.R. § 20.302(a) is inapplicable.  

A notice of disagreement postmarked prior to expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305 (2006).  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
notice of disagreement by VA.  Id.  In calculating this five 
day period, Saturdays, Sundays and legal holidays will be 
excluded.  Id.

In this case, the RO denied the appellant's claim for 
disability pension benefits and provided him notice of such, 
and of his appellate rights, in a letter dated June 22, 2004.  
This letter, as well as the enclosed VA Form 4107, informed 
the appellant that he had one year from the date of the 
decision to send the RO a notice of disagreement.  

The Court has held that there is a presumption of regularity 
that the Secretary properly discharged official duties by 
mailing a copy of a VA decision to the last known address of 
the appellant and the appellant's representative, if any, on 
the date that the decision is issued.  See Woods v. Gober, 14 
Vet. App. 214, 220-21 (2000).  The appellant may rebut that 
presumption by submitting clear evidence to the effect that 
VA's regular mailing practices are not regular or that they 
were not followed.  The burden then shifts to the Secretary 
to establish that the VA decision was mailed to the claimant.  
See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  Absent 
evidence that the claimant notified VA of a change of address 
and absent evidence that any notice sent to the appellant at 
his last known address has been returned as undeliverable, VA 
is entitled to rely on that address.  See Cross v. Brown, 9 
Vet. App. 18, 19 (1996).

The Board concludes that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable here; and that it is, therefore, presumed that the 
RO properly mailed the rating decision and notice letter, to 
include the appellant's rights to appeal.  The appellant has 
made no allegations to the contrary, and in a statement 
received by the RO in October 2004, the appellant stated that 
his address was the same as that to which the June 2004 
decision was mailed.  Additionally, all prior and subsequent 
letters from VA to the appellant contain the same address as 
the notice of the June 2004 decision; VA has consistently 
received responses from the appellant to those letters.  The 
Board thus finds that on June 22, 2004, the appellant was 
properly mailed notice of the decision and of his appellate 
rights.

Application of the regulations above indicates that in order 
for a notice of disagreement with the June 22, 2004 decision 
to be timely filed, such notice would have had to be received 
by VA no later than midnight of June 29, 2005.  This date 
takes the five day rule, including exclusion of Saturdays, 
Sunday and holidays into account.  

The September 2005 Statement of the Case (SOC) stated that 
the appellant's notice of disagreement was postmarked on July 
15, 2005 and received by the RO on July 21, 2005.  The 
postmarked envelope referred to in the SOC is not associated 
with the claims file.  Therefore, because it was postmarked 
more than three weeks past June 22, 2005, the appellant's 
notice of disagreement with the June 2004 RO decision was not 
timely filed.  Even considering time requirements in a manner 
most favorable to the appellant, his notice of disagreement 
was not timely filed as it was received by the RO more than 
three weeks after June 29, 2005.

Additionally, the appellant himself admits that his notice of 
appeal was untimely.  In his substantive appeal he wrote, "I 
admit the truth that I did not file my notice of disagreement 
timely before June 22, 2005."  

The Board recognizes that pursuant to 38 C.F.R. § 3.109, time 
limits for filing may be extended in some cases on a showing 
of "good cause."  In Corry v. Derwinski, 3 Vet. App. 231 
(1992), the United States Court of Appeals for Veterans 
Claims held that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In weighing the probative value to be assigned to his 
statements, the reasons for why the appellant was unable to 
file a timely notice of disagreement are simply too 
inconsistent to be accepted without some corroboration. The 
discrepancies in the appellant's account for his untimely 
notice of disagreement diminish the credibility of his 
statements as a whole, reducing their probative value.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The appellant's reasons for his failure to timely file his 
notice of disagreement are inconsistent, as he first claimed 
that his notice of disagreement was untimely due to the 
absence, at that time, of the person who normally helped him 
with his claims, but then later stated his untimely notice of 
disagreement was the result of an illness and 
hospitalization.

In his July 2005 notice of disagreement, the appellant stated 
that "only this month" the person who assists him with his 
case "arrived."  This justification was reiterated in a 
letter written by the appellant dated September 5, 2005, 
where the appellant again stated that his notice of 
disagreement was not timely filed due to the "non contact" 
of the person who helps him with his claim. 

Yet, in his substantive appeal dated October 22, 2005, the 
appellant asserted that the reason he was unable to complete 
a timely notice of disagreement to the June 2004 decision was 
due to an illness which resulted in his hospitalization.  The 
appellant restated this in a letter dated January 28, 2006, 
where he wrote again that his failure to file a timely notice 
of disagreement was the result of his being sick and 
hospitalized at the Veterans Memorial Medical Center in 
Quezon City.  The appellant, however, has not provided any 
evidence to corroborate his claim that he was ill or 
hospitalized during that time.

The Federal Circuit recently held in Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006) that lay statements do not 
always require corroboration in order to support a claim. 
However, the Board has an obligation to determine whether lay 
evidence is credible in and of itself, by considering such 
things as inconsistent statements.  Id. at 1337.  

In this case, the appellant's current assertions are 
inconsistent with his own previous claims and testimony.  The 
Board finds it significant that the appellant, in two 
separate letters, asserted that his reason for his untimely 
notice of disagreement was due to the absence of someone who 
helps him with his claims.  Yet, more than three months 
later, the appellant then stated he was unable to file a 
timely notice of disagreement due to an illness which 
resulted in hospitalization.  Because the appellant has given 
inconsistent explanations of why his notice of disagreement 
was untimely, VA requires corroboration of his 
hospitalization.  

Due to the conflicting statements given by the appellant, the 
Board finds his assertions lack credibility and are 
insufficient, standing alone, to demonstrate good cause of 
illness and hospitalization for his failure to timely file 
his notice of disagreement with the RO's June 2004 decision. 

Regulations allow for a full year to file a notice of 
disagreement.  Because of the length of time given to file a 
notice of disagreement, and the fact that in its June 2004 
decision VA gave the appellant information on how to obtain 
representation or assistance if he needed it, the Board finds 
that his assertion that he lacked assistance in filing his 
notice of disagreement does not constitute good cause for an 
extension of the filing deadline. 

Therefore, the Board finds that the appellant failed to 
timely file his notice of disagreement with regard to the 
June 2004 RO decision, and has not demonstrated good cause 
for an extension of the time to file.

For the reasons provided above, the law and not the evidence 
in this case is dispositive.  The claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  However, because the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the VCAA is not applicable. Mason 
v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).


ORDER

A timely notice of disagreement was not received as to the 
June 2004 decision which denied the appellant's claim for 
disability pension benefits; therefore, the appeal is 
dismissed without prejudice.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


